Citation Nr: 0119416	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Determination of initial rating for bilateral hearing loss, 
initially rated as noncompensably disabling. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") has unverified active duty service from October 
1994 to January 1995, with additional unverified Reserve 
service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable rating, effective from February 1, 1995.  The 
veteran entered notice of disagreement with this decision in 
April 2000; the RO issued a statement of the case in May 
2000; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in July 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A VA audiological evaluation performed in July 1995 shows 
that the veteran has Level I hearing acuity (between 42 and 
49 percent average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination) in the 
right ear, and Level I hearing acuity (between 42 and 49 
percent average puretone decibel hearing loss, with between 
92 and 100 percent speech discrimination) in the left ear. 

3.  A VA audiological evaluation performed in February 1999 
shows that the veteran has Level II hearing acuity (between 
50 and 57 percent average puretone decibel hearing loss, with 
between 84 and 90 percent speech discrimination) in the right 
ear, and Level I hearing acuity (between 50 and 57 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination) in the left ear. 

4.  A VA audiological evaluation performed in September 2000 
shows that the veteran has Level I hearing acuity (between 50 
and 57 percent average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination) in the 
right ear, and Level I hearing acuity (between 42 and 49 
percent average puretone decibel hearing loss, with between 
92 and 100 percent speech discrimination) in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss have not been met for any period during the 
pendency of the claim.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.85-4.87, Diagnostic Code 6100 (1999 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.  The veteran has been 
afforded a VA audiological examination in July 1995 and VA 
audiological and ear disease examinations in February 1999 
and September 2000.  In the rating decision, statement of the 
case, and supplemental statement of the case, the RO advised 
the veteran of what must be demonstrated to establish a 
compensable rating for bilateral hearing loss, including on 
an extraschedular basis.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all treatment 
records which might be relevant to the veteran's claim, and 
the veteran has not identified any additional treatment 
records which have not been obtained.  Accordingly, no 
further notice or assistance to the veteran in acquiring 
medical evidence is required by the new statute.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The basis of 
disability ratings is the ability of the body as a whole, or 
of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  Ratings are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefrom and, above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2000).

Because this is an appeal from an initial grant of service 
connection and originally assigned rating, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The veteran filed his claim for service connection for 
bilateral hearing loss in June 1995.  The April 1999 rating 
decision granted service connection for the veteran's 
bilateral hearing loss, based on in-service symptomatology of 
noise exposure of small arms fire during Reserve service from 
1981 to 1996 and a "bad cold" in December 1994.  The April 
1999 rating decision assigned an initial noncompensable (zero 
percent) rating, effective from February 1, 1995.  

The Board notes that, effective June 10, 1999, VA revised the 
criteria for rating Diseases of the Ear and Other Sense 
Organs.  38 C.F.R. §§ 4.85, 4.87 (1999).  The RO rated the 
veteran's claim in November 1999 after the revised 
regulations went into effect.  The standards for rating 
impairment of auditory acuity are set forth at 38 C.F.R. 
§§ 4.85-4.87.  Audiological examinations are conducted using 
the controlled speech discrimination tests together with the 
results of the puretone audiometry test.  Under the new 
rating criteria, the horizontal lines in Table VI (in 38 
C.F.R. § 4.87) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine 
categories of decibel loss based on the puretone audiometry 
test.  The numerical designation of impaired efficiency 
(levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.  Under the new rating 
criteria, the percentage rating is found from Table VII (in 
38 C.F.R. § 4.87) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  See 38 C.F.R. §§ 4.85(b), 4.87, Diagnostic Codes 
6100-6110 (2000).

Under either the old or revised rating schedule, ratings for 
defective hearing range from noncompensable (0 percent) to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I, for essentially 
normal acuity, through numeric level XI for profound 
deafness.  
38 C.F.R. § 4.85 (1999 and 2000).  Examinations are conducted 
using the Maryland CNC controlled speech discrimination test 
together with the results of the pure tone audiometry test.  
See 38 C.F.R. § 3.385 (1998); 38 C.F.R. §§ 3.385, 4.85(a) 
(2000).  The results are then analyzed using the tables 
contained in 38 C.F.R. § 4.87 (1999) or 38 C.F.R. § 4.85 
(2000).  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board is  required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased rating for the veteran's bilateral 
hearing loss is warranted.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  It is reported in 
the explanation regarding the revisions in the Federal 
Register, however, that the revisions of the sections 
addressing ear and other sense organs are part of the overall 
revision of the rating schedule based on factors such as 
medical advances rather than representing liberalizing 
interpretations of regulations.  See 64 Fed. Reg. 25202, 
25204 (1999).  The RO adjudicated the veteran's claim under 
the rating criteria in effect prior to June 10, 1999, as well 
as under the revised rating criteria in effect from June 10, 
1999.  As there is no indication that rating of the same 
symptoms under the current or revised criteria would result 
in a higher, or lower, initial rating than rating of the same 
symptoms than under the previous criteria, the Board will 
specifically apply the "old" criteria for the time period 
before June 10, 1999 and apply both sets of criteria to the 
period of time on and after that date.  VAOPGCPREC 03-00. 

At a VA audiological examination in July 1995, puretone 
thresholds, in decibels, were recorded as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
25
55
60
43
LEFT
25
30
55
60
43

At the time of the July 1995 examination, speech recognition 
scores were 100 percent in the right ear and 96 percent in 
the left ear.  The VA audiologist summarized the test results 
as showing moderate bilateral sensorineural hearing loss. 

At a VA audiological examination in February 1999, the 
veteran stated that he had difficulty hearing things when 
first said and needed frequent repetition.  He indicated that 
he had been disqualified from the Police Department because 
of his hearing problem.  Puretone thresholds, in decibels, 
were recorded as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
50
55
80
54
LEFT
30
35
60
80
51

At the time of the examination, speech recognition scores 
were 88 percent in the right ear and 96 percent in the left 
ear.  The VA audiologist summarized the test results as 
showing moderate bilateral sharply sloping sensorineural 
hearing loss, and indicated that the veteran would benefit 
from amplification.  A VA ear disease examination in February 
1999 noted no acute complaints and no abnormalities, though a 
magnetic resonance imaging of the internal auditory canals 
was recommended to rule out any inner ear pathology.  The 
veteran was advised to get annual audiological evaluations 
with ear, nose, and throat examination follow up. 

In this case, a Notice of Civil Service Commission Action 
dated in August 1998 reflects that the veteran was 
disqualified from the position of firefighter because of 
failure to meet the medical standards due to hearing loss.  
The veteran appealed this determination of his 
disqualification due to hearing loss, and the appeal was 
denied. 

At a RO hearing in July 2000, the veteran testified in 
relevant part as follows: he had been medically disqualified 
as a fireman and policemen because of his hearing loss 
disability; he had trouble hearing telephones, beepers, 
doorbells, soft voices, and television, especially in certain 
noisy environments or with background noise; he worked part 
time as a lawyer with his own practice and, during the 
summers, was employed as a lifeguard supervisor, which he had 
been doing for several years; he "probably" could not hear 
a whistle; and he did not think his hearing had improved 
since the February 1999 VA compensation examination.  

The RO evaluated the veteran's bilateral hearing loss 
disability on the basis of findings contained in a September 
2000 VA audiological evaluation report.  At that examination, 
the veteran reported that his greatest difficulty was 
understanding conversation in noise when people spoke softly, 
so that he frequently asked for repetitions.  He reported 
that his hearing problems had disqualified him from obtaining 
employment with the New York Police Department.  Puretone 
thresholds, in decibels, were recorded as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
50
55
65
50
LEFT
25
35
55
75
48

At the time of the examination, speech recognition scores 
were 96 percent in the right ear and 100 percent in the left 
ear.  The VA audiologist summarized the findings in a 
diagnosis of bilateral moderate sensorineural hearing loss.  
The VA audiologist also indicated that the veteran may 
benefit from amplification.  

At an accompanying VA ear disease examination in September 
2000, the veteran reported that his hearing had been stable.  
Physical examination was negative. 

At a personal hearing in May 2001 before the undersigned 
member of the Board, sitting in New York, New York, the 
veteran testified in relevant part as follows: his hearing 
loss disability affected his ability to hear normal 
conversation, including in courtrooms; he "cannot really 
hear" his beeper or cell phone go off in any kind of noisy 
environment; his biggest problem was that hearing loss had 
disqualified him from being hired by the New York City Fire 
Department and Police Department; he was self-employed as an 
attorney, and tended to avoid courtroom work, although he was 
not excluded from courtroom work; he was eligible to receive 
a hearing aid, and had been issued one, but it did not really 
correct the conversational kind of levels and amplified 
background noise, which interfered with hearing; and he was 
still in the Reserves, which service was not disqualified by 
his hearing loss disability, with only one year more to 
complete to be eligible to retire from the Reserves.  

Applying the rating criteria, the VA audiological evaluation 
performed in July 1995 shows that, under the former rating 
criteria in effect prior to June 10, 1999, the veteran had 
Level I hearing acuity (between 42 and 49 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination) in the right ear, and Level I 
hearing acuity (between 42 and 49 percent average puretone 
decibel hearing loss, with between 92 and 100 percent speech 
discrimination) in the left ear.  38 C.F.R. § 4.87, Table VI 
(1999).  The VA audiological evaluation performed in February 
1999 shows that, under the former rating criteria in effect 
prior to June 10, 1999, the veteran has Level II hearing 
acuity (between 50 and 57 percent average puretone decibel 
hearing loss, with between 84 and 90 percent speech 
discrimination) in the right ear, and Level I hearing acuity 
(between 50 and 57 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination) 
in the left ear.  38 C.F.R. § 4.87, Table VI (1999).  VA 
audiological evaluation performed in September 2000 shows 
that, under both the former criteria (38 C.F.R. § 4.87, Table 
VI, prior to June 10, 1999) and revised criteria (38 C.F.R. 
§ 4.85, Table VI, in effect from June 10, 1999), the veteran 
has Level I hearing acuity (between 50 and 57 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination) in the right ear, and Level I 
hearing acuity (between 42 and 49 percent average puretone 
decibel hearing loss, with between 92 and 100 percent speech 
discrimination) in the left ear.  

Applying the former criteria found in 38 C.F.R. § 4.87 (1999) 
at Table VII to all the veteran's examination results (July 
1995, February 1999, September 2000) show that his current 
bilateral hearing loss disability has been most consistent 
with a noncompensable rating under Diagnostic Code 6100 for 
the entire pendency of the claim.  Applying the revised 
criteria found in 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2000) at Table VII to the veteran's September 2000 
examination results show that his current bilateral hearing 
loss disability has, likewise, been most consistent with a 
noncompensable rating during the period of the claim from 
June 10, 1999.  He does not demonstrate an exceptional 
pattern of hearing loss in accordance with 38 C.F.R. § 4.86 
(2000).

The Board thus finds that the veteran's bilateral hearing 
loss warrants an initial noncompensable rating for the entire 
pendency of the claim.  Here, the mechanical application of 
audiological measures and speech discrimination scores to the 
rating criteria clearly establishes an initial noncompensable 
disability rating for the veteran's service-connected 
bilateral hearing loss disability.  In reaching this 
decision, the Board acknowledges the veteran's statements 
regarding the adverse impact the bilateral hearing loss has 
had on his employment and ability to hear conversation.  
Nevertheless, in rating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim for a compensable initial rating.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected bilateral hearing loss disability has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating hearing loss disability for any period 
during the pendency of the claim.  With regard to 
interference with employment, there is evidence of record 
that the veteran's bilateral hearing loss disability has 
resulted in disqualification from employment as a policeman 
and firefighter.  The Board notes, however, that although the 
veteran urges VA to consider such evidence of impairment in 
employment options, he disputed this determination of 
disability for these positions, as indicated by his appeal of 
that decision.  Even more significant, however, is the fact 
that policeman and fireman are not the veteran's profession: 
he is a lawyer, and testified that he had practiced law on a 
part-time basis for about 10 years.  Although he testified 
that his hearing loss has some impairment on his ability to 
function in a courtroom setting, causing him to request 
repetition, his testimony was also that hearing loss 
disability did not preclude him from courtroom 
representation.  Of significance is the fact that, in 
addition to part-time self employment as a lawyer, the 
veteran also has worked for several years during the summers 
as a lifeguard supervisor, and has, since the onset of his 
hearing loss disability, continued employment as a member of 
the Reserves.  There is no evidence that periodic physical 
examinations have found the veteran unfit for duty in the 
Reserves.  The veteran's testimony to the effect that he may 
not be able to hear some whistle sounds does not constitute 
marked interference with employment, only speculation as to 
how hearing loss disability might potentially impair his 
employment as a lifeguard supervisor.  The record reflects 
very minimal impact on his part-time employment as a lawyer, 
and no impact on his employment as a lifeguard supervisor or 
as a member of a Reserve unit. 

The veteran's bilateral hearing loss disability has not 
necessitated frequent periods of hospitalization during any 
period of the claim.  Only an annual audiological examination 
has been recommended.  The February 1999 and September 2000 
VA examinations also indicated that the veteran may benefit 
from amplification.  Along with the veteran's testimony 
regarding the difficulties he experienced due to 
amplification of background noise, he admitted that a hearing 
aid could help to some extent, and did amplify all sounds, 
although it did not correct conversational levels in a 
crowded or noisy environment.  He testified that he did not 
want to wear the hearing aid because of his perception that 
it carried a stigma.  

The veteran's bilateral hearing loss disability has not 
otherwise rendered impracticable the regular schedular 
standards for rating hearing loss disability for any period 
during the pendency of this initial rating claim.  In this 
regard, the Board notes that, although the veteran has what 
has been described as moderate sensorineural hearing loss, 
the speech recognition scores on successive examinations (in 
July 1995, February 1999, September 2000) were 100, 88, and 
96 in the right ear, and 96, 96, and 100 in the left ear.  
Additionally, although the veteran is requesting an increased 
rating on an extraschedular basis, the Board finds it 
significant that, at both the RO hearing in July 2000 and the 
Board hearing in May 2001, the veteran did not testify that 
his bilateral hearing loss disability had increased in 
severity.  In response to specific questions regarding 
whether his hearing loss disability had increased, he 
testified to the effect that his hearing loss had not 
improved.  Under these circumstances, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)). 


ORDER

An appeal for an initial compensable rating for bilateral 
hearing loss is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

